ORDER
PER CURIAM.
In this contested case, plaintiffs appeal from an order of the circuit court affirming the findings of the Administrative Hearing Commission and the Missouri Real Estate Commission (MREC) and the MREC’s revocation of plaintiffs’ real estate licenses. The orders of the administrative agencies are supported by competent and substantial evidence on the whole record and an extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).